 

Exhibit 10.2

 

AMENDED AND RESTATED MASTER REVOLVING CREDIT NOTE

[This Amended and Restated Master Revolving Credit Note amends and replaces that
certain Master Revolving Credit Note dated as of July 19, 2018 from the
undersigned payable to the order of the Bank (the “Existing Note”).]



 

$50,000,000.00

Chattanooga, Tennessee

Dated as of December 20, 2018

 

Except as may be otherwise extended pursuant to the Loan Agreement (hereinafter
defined), on May 31, 2022 (the “Termination Date”) the undersigned, MILLER
INDUSTRIES, INC., a Tennessee corporation, APACO, INC., a Delaware corporation,
CHAMPION CARRIER CORPORATION, a Delaware corporation, MILLER/GREENEVILLE, INC.,
a Tennessee corporation, MILLER INDUSTRIES DISTRIBUTING, INC., a Delaware
corporation (as successor by merger to Miller Financial Services Group, Inc.),
MILLER INDUSTRIES INTERNATIONAL, INC., a Tennessee corporation, MILLER
INDUSTRIES TOWING EQUIPMENT INC., a Delaware corporation, (singularly and
collectively, the "Maker"), promises to pay to the order of FIRST TENNESSEE BANK
NATIONAL ASSOCIATION, a national banking association having a principal place of
business in Chattanooga, Tennessee (the "Bank"), the principal sum of Fifty
Million and NO/100 Dollars ($50,000,000.00), or, if less, the aggregate unpaid
principal amount of all Revolving Credit Advances made to the undersigned
pursuant to the Loan Agreement (as hereinafter defined), together with interest
upon disbursed and unpaid principal balances of the Revolving Credit Advances,
at the rate hereinafter specified, said interest being payable quarterly on the
last day of each quarter hereafter commencing December 31, 2018, and continuing
on each March 31, June 30, September 30, and December 31 thereafter, with the
final installment of interest being due and payable concurrently on the same
date that the remaining principal balance is due hereunder.

 

This Note is being executed in connection with that certain Amended and Restated
Loan Agreement dated of even date herewith among Maker and Bank (as amended,
supplemented or otherwise modified from time to time, the "Loan Agreement"). To
the extent that any provisions of this Note are inconsistent with the Loan
Agreement, the Loan Agreement shall govern and control. Any capitalized terms
used herein and not otherwise defined herein, shall have their respective
meanings in the Loan Agreement.

 

1

 

 

Subject to the limitations hereinafter set forth, each advance hereunder shall
bear interest on the outstanding principal amount thereof from and including the
first day of the Interest Period (hereinafter defined) to and including the last
day of such Interest Period at a rate per annum equal to the sum of (a) the
Applicable Margin to Revolving Loan (hereinafter defined), plus (b) the LIBOR
Rate. "LIBOR Rate" shall mean the independent index which is the London
Interbank Offered Rate of interest for an interest period of one (1) month,
which appears on Bloomberg page BBAM under the column heading “USD” on the day
that is two (2) London Business Days preceding the end of each Interest Period
(the “Reset Date”). “London Business Day” shall mean any day on which commercial
lenders in London, England are open for general business. If the LIBOR Rate, as
defined above, is not available or is not published for any Reset Date, then the
Bank shall, in its reasonable and good faith credit judgment, choose a
substitute source of publication for the LIBOR Rate, and if no such substitute
source of publication is available then the Bank and the Borrower will attempt
in good faith to mutually agree upon a replacement benchmark rate that
reasonably approximates the benchmark LIBOR Rate, with such replacement
benchmark rate when mutually agreed upon to be reflected in an amendment to the
Loan Agreement and this Note executed by the Borrower and the Bank, provided
until such time as the Borrower and the Bank so agree on such replacement
benchmark rate (or if the Borrower and the Bank fail to mutually agree on a
benchmark replacement rate), then the LIBOR Rate shall mean the Base Rate minus
two and seventy five hundredths percent (2.75%) per annum, which rate shall
become effective at the beginning of the next Interest Period. As used herein,
the term "Interest Period" initially means from the date of this Note through
the end of the current month and then each calendar month thereafter, with the
LIBOR Rate plus the Applicable Margin to Revolving Loan adjusting based upon the
grid below. Notwithstanding anything contained in the foregoing to the contrary,
the interest rate payable under this Note shall never be less than zero (0%).

 

"Applicable Margin to Revolving Loan" means the percentage rate set forth in the
table below corresponding to the level (each, a “Level”) into which the
Borrower’s Leverage Ratio then falls:

 

Level   Leverage Ratio   Applicable Margin
(per annum) 1   Less than 1.00 to 1:00   1.00% 2   Equal to 1.00 to 1.00 but
less than 2.00 to 1.00   1.25%

 

Any change in the Borrower’s Leverage Ratio which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Bank of the Non-Default Certificate
showing the Leverage Ratio has changed; provided, however, if the Borrower has
not delivered the Non-Default Certificate as required by Section 6.12 hereof the
Bank may, in its sole discretion, adjust the Level to the Default Rate effective
as of the day following the Bank's determination that such adjustment should be
made, until such time as a Non-Default Certificate as required by Section 6.12
of the Loan Agreement has been delivered by the Borrower to the Bank.

 

NOTICE: Under no circumstances will the interest rate on the Note be more than
the maximum rate allowed by applicable law (the “Maximum Rate”).

 

Notwithstanding any other provisions herein, if any Change in Law (as
hereinafter defined) shall make it unlawful for the Bank to make or maintain a
LIBOR Rate loan as contemplated by this Note, the principal outstanding
hereunder shall, if required by law and if the Bank so requests, be converted on
the date required to make the loan evidenced by this Note legal to a loan
accruing interest at a rate comparable to the former LIBOR Rate as determined by
the Bank its reasonable and good faith credit judgment.

 

2

 

 

The undersigned hereby indemnifies the Bank and holds the Bank harmless from any
loss or expense which Bank may sustain in accordance with the Loan Agreement.

 

"Change in Law" shall mean the adoption of any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law) or any change
therein or in the interpretation or application thereof, in all cases by any
Governmental Authority having jurisdiction over the Bank, in each case after the
date hereof.

 

"Governmental Authority" shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising regulatory functions of
or pertaining to government.

 

Until the Termination Date, subject to Section 8.9 of the Loan Agreement, the
Maker may borrow, repay and reborrow the principal amount of this Note.

 

This Note is unsecured.

 

All installments of interest, and the principal hereof, are payable at the
office of First Tennessee Bank National Association, 701 Market Street,
Chattanooga, Tennessee, or at such other place as the holder may designate in
writing, in lawful money of the United States of America, which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment.

 

Any amounts not paid when due hereunder (whether by acceleration or otherwise
and subject to applicable grace periods) shall bear interest after maturity at
the lesser of (a) the Bank’s Base Rate plus three percent (3%) per annum or
(b) the Maximum Rate (the "Default Rate"). For purposes hereof, the Base Rate
shall mean that rate announced by Bank from time to time as Bank's “base rate”
and shall not necessarily be the lowest or best rate charged by Bank.

 

For any payment which is not made within ten (10) days of the due date for such
payment, the Borrower shall pay a late fee, including without limitation loans
which are renewed more than ten (10) days after the due date even though the
renewal may be dated as of the past-due payment date. The late fee shall equal
five percent (5%) of the unpaid portion of the past-due payment.

 

If an Event of Default shall have occurred and be continuing (subject to
applicable cure periods), all after the Bank mails written notice of such Event
of Default to the Maker, then, in any of such events, the entire unpaid
principal balance of the indebtedness evidenced hereby together with all
interest then accrued, shall, at the absolute option of the Bank, at once become
due and payable, without demand or notice, the same being expressly waived.
Notwithstanding the foregoing, upon the maturity date of this Note set forth on
page one of this Note, no notice or cure period shall be required.

 

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Bank in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Maker against the Bank, the
Maker shall pay on demand all costs of collection and litigation (including
court costs), together with a reasonable attorney's fee all in accordance with
the Loan Agreement.

 

3

 

 

The Maker and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability hereon.

 

It is the intention of the Bank and the Maker to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall the Bank
ever be entitled to receive, collect, or apply as interest any interest, fees,
charges or other payments equivalent to interest, in excess of the maximum rate
which the Bank may lawfully charge under applicable statutes and laws from time
to time in effect; and in the event that the holder hereof ever receives,
collects, or applies as interest any such excess, such amount which, but for
this provision, would be excessive interest, shall be applied to the reduction
of the principal amount of the indebtedness hereby evidenced; and if the
principal amount of the indebtedness evidenced hereby, and all lawful interest
thereon, is paid in full, any remaining excess shall forthwith be paid to the
Maker, or other party lawfully entitled thereto. In determining whether or not
the interest paid or payable, under any specific contingency, exceeds the
highest rate which Bank may lawfully charge under applicable law from time to
time in effect, the Maker and the Bank shall, to the maximum extent permitted
under applicable law, characterize any non-principal payment as a reasonable
loan charge, rather than as interest. Any provision hereof, or of any other
agreement between the Bank and the Maker, that operates to bind, obligate, or
compel the Maker to pay interest in excess of such maximum rate shall be
construed to require the payment of the maximum rate only. The provisions of
this paragraph shall be given precedence over any other provision contained
herein or in any other agreement between the Bank and the Maker that is in
conflict with the provisions of this paragraph.

 

This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statue) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Maker be liable for the payment of interest in excess
of the maximum rate permitted by such applicable law, from time to time in
effect.

 

This Note evidences the same indebtedness as evidenced by the Existing Note.
This Note is an amendment to and replacement of the Existing Note. The execution
and delivery of this Note does not constitute payment, cancellation,
satisfaction, discharge, release or novation of the Existing Note.

 

(Signature on next page)

 

4

 

 

The Maker may prepay this Note in whole or in part, prior to maturity, without
premium or penalty. 

 

  MILLER INDUSTRIES, INC.       By: /s/ Deborah L. Whitmire   Name: Deborah L.
Whitmire   Title: Executive Vice President, Chief Financial Officer and
Treasurer       APACO, INC.       By: /s/ Deborah L. Whitmire   Name: Deborah L.
Whitmire   Title:

Vice President 

      CHAMPION CARRIER CORPORATION       By: /s/ Deborah L. Whitmire   Name:
Deborah L. Whitmire   Title:

Vice President 

      MILLER/GREENEVILLE, INC.       By: /s/ Deborah L. Whitmire   Name: Deborah
L. Whitmire   Title:

Vice President 

 

 (Signatures Continued on Next Page)

 

5

 

 

  MILLER INDUSTRIES DISTRIBUTING, INC.       By: /s/ Deborah L. Whitmire   Name:
Deborah L. Whitmire   Title:

Vice President, Treasurer and Assistant Secretary 

      MILLER INDUSTRIES INTERNATIONAL, INC.       By: /s/ Deborah L. Whitmire  
Name: Deborah L. Whitmire   Title:

Vice President 

      MILLER INDUSTRIES TOWING EQUIPMENT INC.       By: /s/ Deborah L. Whitmire
  Name: Deborah L. Whitmire   Title:

Vice President 

 

STATE OF TENNESSEE
COUNTY OF HAMILTON

 

Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, Deborah L. Whitmire, with
whom I am personally acquainted, and who acknowledged that she executed the
within instrument for the purposes therein contained, and who further
acknowledged that she is an authorized officer of Miller Industries, Inc.,
APACO, Inc., Champion Carrier Corporation, Miller/Greeneville, Inc., Miller
Industries Distributing, Inc., Miller Industries International, Inc. and Miller
Industries Towing Equipment Inc. (singularly and collectively, the "Borrower")
and is authorized by the Borrower to execute this instrument on behalf of each
Borrower.

 

WITNESS my hand, at office, this 18 day of December, 2018.

 

  /s/ Nadine L. Hancock   Notary Public

 

My Commission Expires: 09/25/2021

 

(Notary Seal)

 

6

 

